DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  A period must be added to the end of the claim.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 and 12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulik (5,844,028).
Regarding claims 1-3, 5-8:  Paulik teaches a composition comprising a claimed polymer and a compound of the following general formula (column 1, lines 40-61; Claim 6):

    PNG
    media_image1.png
    387
    409
    media_image1.png
    Greyscale

The claimed structure is within the short, finite number of variables within the general formula of Paulik.  In the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any of the variables of Paulik, including the variables that meet the claimed structures.  
Regarding claim 4:  Paulik teaches purifying and drying their compound (Examples; Claim 13).  It would have been obvious to dry the compound to remove as much water as possible, so that the amount is less than 0.5% by weight.  Since the compound is the same as claimed, it will possess the claimed property.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Regarding claims 9 and 12:  Paulik teaches a fire retardant amount of the compound (Claim 5).  It would have been obvious to optimize the amount of the compound added for the desired fire retardance.  It is a result effective variable.  

Claim(s) 10-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulik (5,844,028) as applied to claim 1 above further in view of Zilberman et al. (WO 2017/083468).
	Regarding claim 10:  Paulik fails to teach an additional flame retardant. 
	However, Zilberman et al. teach an analogous composition wherein an additional flame retardant is added to a cyclic phosphorus flame retardant (page 7).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an additional flame retardant as taught by Zilberman et al. to the composition of Paulik to improve the flame retardance of the composition.  
Regarding claim 11:  Paulik fails to teach a filler. 
	However, Zilberman et al. teach an analogous composition wherein fillers, such as calcium carbonate and glass fibers are added to the composition to produce a rigid polyurethane composition (pages 25-26).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a filler such as calcium carbonate or glass fibers as taught by Zilberman et al. to the composition of Paulik to to produce a rigid polyurethane composition.

Conclusion
Applicant's amendment and submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 9/8/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763